                         United States District Court
                                   for the
                         Southern District of Florida
Jonathan Lewis, Plaintiff,             )
                                       )
v.                                     )
                                         Case No. 19-61453-Civ-Scola
                                       )
Florida Department of Corrections,     )
Defendant.                             )

      Order Denying Motion for Leave to Appeal In Forma Pauperis
       Plaintiff Jonathan Lewis has moved for leave to proceed in forma
pauperis on appeal. The Court denies this motion for two reasons: (1) the
motion does not satisfy the requirements of Rule 24(a)(1) of the Federal Rules
of Appellate Procedure, and (2) Lewis’s appeal is not taken in good faith.
Either of these reasons is sufficient on its own to deny the motion.
       Rule 24(a)(1) of the Federal Rules of Appellate Procedure provides that
a party filing a motion in district court seeking to appeal in forma pauperis
must attach an affidavit to the motion that, among other things, “claims an
entitlement to redress” and “states the issues that the party intends to
present on appeal.” Fed. R. App. P. 24(a)(1)(B)–(C). Lewis’s motion fails to do
either. (See Pl.’s Mot. ECF No. 25). Instead Lewis points to, it appears,
logistical difficulties he has encountered at the jail in acquiring his inmate
banking statement. He also complains that he has not received various forms
he has requested from the Clerk of this Court. (Id.) In another filing, also
apparently having to do with his motion to proceed in forma pauperis on
appeal, Lewis complains that various documents have been misfiled by the
Court and that he has not received copies of certain orders and
recommendations that were entered on the docket. (Pl.’s “Emergency Belated
Motion,” ECF No. 24.) Much of Lewis’s presentation, in both filings, is
difficult to discern. In short, he not identified any issues he intends to
present on appeal nor has he stated a claim to an actual entitlement to
redress.
       Further, Lewis’s motion is not taken in good faith. “An appeal may not
be taken in forma pauperis if the trial court certifies in writing that it is not
taken in good faith.” 28 U.S.C. § 1915(a)(3). “A party demonstrates good faith
by seeking appellate review of any issue that is not frivolous when examined
under an objective standard.” Ghee v. Retailers National Bank, 271 F. App’x
858, 859 (11th Cir. 2008). An appeal filed in forma pauperis is frivolous
“when it appears the plaintiff has little or no chance of success,” meaning
that the “factual allegations are clearly baseless or that the legal theories are
indisputably meritless.” Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993)
(internal quotation marks omitted). Lewis’s appeal appears to have little or
no chance of success: he does not even suggest, never mind actually set
forth, a legal theory that appears to have any merit.
       For the reasons set forth above, the Court denies Lewis’s motions for
leave to proceed in forma pauperis on appeal (ECF Nos. 24, 25).
       The Clerk is directed to mail a copy of this order to the Plaintiff at the
address listed below.
       Done and ordered, at Miami, Florida, on January 27, 2020.

                                            ______________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
Copy via U.S. mail to:
Jonathan Lewis, #131900598
Broward County Main Jail
Inmate Mail/Parcels
555 SW 1st Avenue
Fort Lauderdale, FL 33301
